                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


MALCOLM HEADEN                        :
                                      :    CIVIL ACTION
              Plaintiff               :
                                      :
        vs.                           :    NO. 18-CV-3016
                                      :
OFFICER THOMAS CLARKE,                :
LT. JOHN MCCROREY and                 :
OFFICER GREGORY HOLMAN                :
                                      :
              Defendants              :


                             MEMORANDUM AND ORDER


JOYNER, J.                                                April 2, 2019


        This civil rights action is now before the Court on motion

of the defendants for summary judgment.            For the reasons which

follow, the motion shall be granted and judgment entered in

favor of Defendants as a matter of law.

                             History of the Case

        According to the averments set forth in Plaintiff’s Amended

Complaint, at approximately 10 p.m. on February 17, 2016

Defendants, all of whom are Philadelphia police officers, came

to his residence at 1705 Georges Lane in Philadelphia to execute

a search warrant.        The warrant had been obtained based upon a

February 12, 2016 report from a civilian complainant 1 that his


1   The civilian complainant, Jamar Headen, was apparently another cousin.

                                          1
cousin, Alanshaun Headen with whom Plaintiff resided, had

slashed the tires of his car, broken the drivers’ side window

and stolen a firearm along with two 7-shot magazines from his

vehicle.   The search warrant authorized the search of

Plaintiff’s residence at 1705 Georges Lane for the weapon and

magazines.

     At the time of the search, Plaintiff was the only person at

home.   Although the weapon that had been designated on the

warrant was not discovered, during the search Defendants found a

large quantity of marijuana, crack cocaine and over $2,000 in

cash in one of the bedrooms, some 348 grams of marijuana and a

digital scale in the kitchen and additional marijuana, a firearm

with an obliterated serial number and over $1,000 in cash in the

basement of the house.   Although nothing was discovered in

Plaintiff’s bedroom, he was nevertheless arrested and charged

with Manufacture/Delivery/Possession with Intent to Manufacture

or Deliver narcotics in violation of 35 P.S. §780-113(a)(16),

(30) and Possession of a Firearm with Altered Manufacturer’s

number in violation of 18 Pa. C.S.A. §6110.2.   Plaintiff

remained incarcerated until March 4, 2016 when he was finally

able to post bail.   The charges against him were eventually

dismissed one year later on February 23, 2017 when a motion to

suppress evidence was granted.



                                 2
     Plaintiff instituted suit on February 20, 2018 by filing a

Writ of Summons in the Court of Common Pleas of Philadelphia

County.   Following the filing of a Complaint, Defendants removed

this matter to this Court on July 19, 2018.   An Amended

Complaint was filed on August 15, 2018 and following the filing

of a second Motion to Dismiss, Count I of the Amended Complaint

purporting to assert a cause of action against the City of

Philadelphia was dismissed.   Discovery has since closed and the

remaining defendants (the individual police officers) now move

for the entry of judgment in their favor on the two counts left

standing – for malicious prosecution and arrest without probable

cause pursuant to 42 U.S.C. §1983 and arrest without probable

cause under Pennsylvania common law.

       Standards for Adjudicating Summary Judgment Motions

     The general principles underscoring motions for summary

judgment are outlined broadly in Fed. R. Civ. P. 56.   Under

subsection (a),

     A party may move for summary judgment, identifying each
     claim or defense – or the part of each claim or defense –
     on which summary judgment is sought. The court shall grant
     summary judgment if the movant shows that there is no
     genuine dispute as to any material fact and the movant is
     entitled to judgment as a matter of law. The court should
     state on the record the reasons for granting or denying the
     motion.

     In considering a motion for summary judgment, a reviewing

court must view the facts in the light most favorable to the


                                 3
non-moving party and draw all reasonable inferences in that

party’s favor.   Burton v. Teleflex, Inc., 707 F.3d 417, 425 (3d

Cir. 2013); Roth v. Norfalco, LLC, 651 F.3d 367, 373 (3d Cir.

2011).    “The moving party ‘bears the initial responsibility of

informing the district court of the basis for its motion, and

identifying those portions of the pleadings, depositions,

answers to interrogatories, and admissions on file, together

with the affidavits, if any, which it believes demonstrate the

absence of a genuine issue of material fact.’”   El v. SEPTA, 479

F.3d 232, 237 (3d Cir. 2007)(quoting Celotex Corp. v. Catrett,

477 U.S. 317, 323, 106 S. Ct. 2548, 91 L. Ed.2d 265 (1986)).    An

issue of fact is material and genuine if it “affects the outcome

of the suit under the governing law and could lead a reasonable

jury to return a verdict in favor of the nonmoving party.”

Parkell v. Danberg, 833 F.3d 313, 323 (3d Cir. 2016)(quoting

Willis v. UPMC Children’s Hospital of Pittsburgh, 808 F.3d 638,

643 (3d Cir. 2015)).

     Further, inferences must flow directly from admissible

evidence.   Halsey v. Pfeiffer, 750 F.3d 273, 287 (3d Cir. 2014).

In order to survive summary judgment, the non-moving party must

present more than a mere scintilla of evidence – there must be

evidence on which a jury could reasonably find for the non-

movant.   Burton, supra,(quoting Jakimas v. Hoffman-LaRoche,

Inc., 485 F.3d 770, 777 (3d Cir. 2007)).

                                 4
                           Discussion

     As stated above, in Count II of his Amended Complaint,

Plaintiff raises claims for false arrest and malicious

prosecution against the three individual Philadelphia police

officers who executed the search warrant and arrested him

pursuant to 42 U.S.C. §1983.   Count III of the Amended Complaint

appears to aver a cause of action for false arrest under

Pennsylvania state law.

     Turning first to Plaintiff’s federal claims, we note that

Section 1983 reads as follows in relevant part:

     Every person who, under color of any statute, ordinance,
     regulation, custom, or usage, of any State or Territory or
     the District of Columbia, subjects, or causes to be
     subjected, any citizen of the United States or other person
     within the jurisdiction thereof to the deprivation of any
     rights, privileges, or immunities secured by the
     Constitution and laws, shall be liable to the party injured
     in an action at law, suit in equity, or other proper
     proceeding for redress, except that in any action brought
     against a judicial officer for an act or omission taken in
     such officer’s judicial capacity, injunctive relief shall
     not be granted unless a declaratory decree was violated or
     declaratory relief was unavailable. …

Section 1983 thereby “creates a cause of action against every

person who under color of any state law … subjects or causes to

be subjected any citizen of the United States or other person

within [its] jurisdiction to the deprivation of any rights,

privileges or immunities secured by the Constitution” and

“provides a remedy for violations of federal law by persons

                                 5
acting pursuant to state law.”    See, Hindes v. FDIC, 137 F.3d

148, 158 (3d Cir. 1998); Harvey v. Renewal, Inc., Civ. A. No.

3:15-133, 2016 U.S. Dist. LEXIS 4737 at *17 (W.D. Pa. Jan. 14,

2016).    It has therefore been said that “Section 1983 is not

itself a source of substantive rights, but a method for

vindicating federal rights elsewhere conferred by those parts of

the United States Constitution that it describes.”    Pearson v.

Prison Health Service, 850 F.3d 526, 534, n.2 (3d Cir.

2017)(quoting Baker v. McCollan, 443 U.S. 137, 144,, n.3, 99 S.

Ct. 2689, 61 L. Ed.2d 433 (1979)).    Thus, to establish a Section

1983 claim, a plaintiff must demonstrate that (1) there was a

violation of a right under the Constitution and (2) the

violation was caused by a person acting under color of State

law.    Diaz v. Bullock, 268 F. Supp. 3d 640, 647 (D. N.J.

2017)(citing West v. Atkins, 487 U.S. 42, 48, 108 S. Ct. 2250,

101 L. Ed.2d 40 (1988)).

       “[T]he threshold inquiry in a §1983 suit … requires courts

to ‘identify the specific constitutional right’ at issue” and,

“[a]fter pinpointing that right, courts still must determine the

elements of, and rules associated with, an action seeking

damages for its violation.”    Manuel v. City of Joliet, 137 S.

Ct. 911, 920, 197 L. Ed.2d 312 (2017)(citing Albright v. Oliver,

510 U.S. 266, 271, 114 S. Ct. 807, 127 L. Ed.2d 114 (1994) and



                                  6
Carey v. Piphus, 435 U.S. 247, 257-258, 98 S. Ct. 1042, 55 L.

Ed.2d 252 (1978)).

     In his Amended Complaint, Plaintiff identifies the Fourth

and Fourteenth Amendments as the sources of the Constitutional

rights which he alleges were violated by Defendants insofar as

he was entitled “to be free from arrests without probable cause

and/or legal justification and from malicious prosecution, and

to due process.”   (Pl’s Am. Compl., ¶37).   It is of course

axiomatic that the Fourth Amendment protects against

unreasonable searches and seizures of people and property and

guarantees that:

     The right of the people to be secure in their persons,
     houses, papers, and effects, against unreasonable searches
     and seizures, shall not be violated, and no Warrants shall
     issue, but upon probable cause, supported by Oath or
     affirmation, and particularly describing the place to be
     searched and the persons or things to be seized.

     The Fourteenth Amendment, in turn, provides the following

in pertinent part:


     All persons born or naturalized in the United States, and
     subject to the jurisdiction thereof, are citizens of the
     United States and of the State wherein they reside. No
     State shall make or enforce any law which shall abridge the
     privileges or immunities of citizens of the United States;
     nor shall any State deprive any person of life, liberty, or
     property, without due process of law; nor deny to any
     person within its jurisdiction the equal protection of the
     laws.

U.S. Const. Amend. XIV, §1.



                                 7
     Thus, “[b]y virtue of its ‘incorporation’ into the

Fourteenth Amendment, the Fourth Amendment requires the States

to provide a fair and reliable determination of probable cause

as a condition for any significant pretrial restraint of

liberty.”   Baker v. McCollan, 443 U.S. 137, 142-143, 99 S. Ct.

2689, 2694, 61 L. Ed. 2d 433 (1979).   Accordingly, the proper

inquiry in a Section 1983 claim based on false arrest is not

whether the person arrested in fact committed the offense but

whether the arresting officers had probable cause to believe the

person arrested had committed the offense.   Groman v. Township

of Manalapan, 47 F.3d 628, 634 (3d Cir. 1995).   “Probable cause

exists ‘whenever reasonably trustworthy information or

circumstances within a police officer’s knowledge are sufficient

to warrant a person of reasonable caution to conclude that an

offense has been committed by the person being arrested.’”

Bergdoll v. City of York, 515 Fed. Appx. 165, 169 (3d Cir. March

15, 2013)(quoting United States v. Myers, 308 F.3d 251, 255 (3d

Cir. 2002)).   In making the probable cause inquiry, “[a] court

must look at the ‘totality of the circumstances’ and use a

‘common sense’ approach to the issue of probable cause.”

Sharrar v. Felsing, 128 F.3d 810, 818 (3d Cir. 1997).

     “To prove a Fourth Amendment malicious prosecution claim, a

plaintiff must show: ‘(1) the defendant initiated a criminal

proceeding; (2) the criminal proceeding ended in his favor; (3)

                                 8
the defendant initiated the proceeding without probable cause;

(4) the defendant acted maliciously or for a purpose other than

bringing the plaintiff to justice and (5) the plaintiff suffered

deprivation of liberty consistent with the concept of seizure as

a consequence of a legal proceeding.’”         Black v. Montgomery

County, 835 F.3d 358, 364 (3d Cir. 2016)(quoting Johnson v.

Knorr, 477 F.3d 75, 82 (3d Cir. 2007)).         “The element of

favorable termination is established by showing that the

proceeding ended in any manner ‘that indicates the innocence of

the accused,’ … which can be satisfied when charges are formally

abandoned by way of a nol pros.”         Geness v. Cox, 902 F.3d 344,

356 (3d Cir. 2018)(quoting Kossler v. Crisanti, 564 F.3d 181,

187 (3d Cir. 2009) and Donahue v. Gavin, 280 F.3d 371, 383 (3d

Cir. 2002)).

     In reviewing the evidentiary record in this case under the

lens of the preceding legal principles, we conclude that summary

judgment is properly granted in Defendants’ favor.           With regard

to the malicious prosecution claim, while the first, second and

fifth elements are made out, the third and fourth are not.

Likewise, the threshold showing necessary to sustain Plaintiff’s

false arrest claims has also not been made. 2         This is because


2 The elements for both false arrest/false imprisonment and malicious

prosecution under Pennsylvania state law are virtually identical to those
under federal law. As summarized in Berrios v. City of Philadelphia, 96 F.
Supp.3d 523 (E.D. Pa. 2015):


                                     9
the record evidence demonstrates that the defendant officers had

probable cause to search the house where Plaintiff resided with

his cousin and one other person and that as a result of the

discovery of guns, cash and illegal drugs, probable cause indeed

existed to place Plaintiff under arrest.

      More particularly, at the time of the search, the

defendants were in possession of Search Warrant No. 194534

issued earlier that day upon application of Defendant Detective

Holman who had interviewed Jamar Headen, the complainant.             The

search warrant authorized the search of the property at 1705

Georges Lane in Philadelphia for “a black Taurus .9 mm handgun

serial #TGT25085, two magazines, any ballistic evidence, proof

of residence, and all items of evidentiary value related to this

investigation” (the reported car break-in and theft of the

sought-after handgun by Alanshaun Headen).            Although that



      “The elements of false arrest/false imprisonment are: (1) the detention
      of another person (2) that is unlawful.” Manley v. Fitzgerald, 997
      A.2d 1235, 1241 (Pa. Commw. Ct. 2010). “An arrest based upon probable
      cause would be justified, regardless of whether the individual arrested
      was guilty or not.” Renk v. City of Pittsburgh, 537 Pa. 68, 76, 641
      A.2d 289, 293 (1994)… “Probable cause exists when the facts and
      circumstances which are within the knowledge of the police officer at
      the time of the arrest, and of which he has reasonably trustworthy
      information, are sufficient to warrant a man of reasonable caution in
      the belief that the suspect has committed or is committing a crime.”
      Renk, supra. …

“The elements of malicious prosecution are: (1) institution of proceedings
against the plaintiff without probable cause and with malice, and (2) the
proceedings were terminated in favor of the plaintiff. Turano v. Hunt, 158
Pa. Cmwlth. 348, 631 A.2d 822, 824 (1993). “The basis of an action of
malicious prosecution is want of probable cause and malice.” Hugee v.
Pennsylvania R. Co., 376 Pa. 286, 290, 101 A.2d 740 (1954)(quoting Miller v.
Pennsylvania R. Co., 371 Pa. 308, 312-13, 89 A.2d 809 (1952)).

                                     10
handgun was not recovered, in the course of the search of the

house, Defendants instead found the following: (1) a box

containing 3 ziploc plastic bags with bulk marijuana weighing

approximately 348 grams and a digital scale on a counter in the

kitchen of the residence; (2) two plastic buckets containing 1

bag with 6 smaller bags with marijuana weighing 172 grams, 2

bags with approximately 62 and 114 grams of marijuana, and four

larger bags weighing 458, 454, 460 and 442 grams of marijuana,

respectively, (3) a bag containing approximately 62 grams of

cocaine and another 3 bags with varying quantities of different

colored pills with no markings.    These items were found in the

middle bedroom of the house, along with mail bearing the name of

Alanshean Headen and $2,068 in cash.   In the basement of the

house, mail in the name of Darnell Johnson was found along with

2 bags containing approximately 390 and 40 grams of marijuana, a

digital scale, a loaded Colt firearm with obliterated serial

number and a brown bag containing 29 live rounds and $1,298 in

cash.

     Plaintiff was the only person in the house at the time of

the search and as he testified at deposition, he could only

access his rear bedroom by walking through the kitchen.    Under

long-established Pennsylvania law, possession can be proven by

showing either actual possession (i.e., controlled substance

found on a person) or by showing constructive possession

                                  11
(defined as the ability to exercise a conscious dominion over

illegal substance – the power to control contraband and the

intent to exercise that control).          Commonwealth v. Hanson, 623

Pa. 388, 407-408, 82 F.3d 1023, 1035-1036 (2013); Commonwealth

v. Macolino, 503 Pa. 201, 206, 469 A.2d 132, 134 (1983).             As a

result, Defendants indeed had reasonably trustworthy information 3

based upon the totality of the circumstances to believe that

Plaintiff had committed the offenses with which he was

eventually charged.      His arrest was supported by sufficient

probable cause and we therefore conclude that summary judgment

is properly entered in favor of defendants on all of the

Plaintiff’s claims against them.

      An order follows.




3 Plaintiff argues that “[h]ad defendant Holcom run the Taurus nine mm pistol

through the National Crime Information Center (NCIC) as police procedure
dictates, he would have known that the handgun in question was in the
possession of the Pottstown Police Department since February 4, 2016; and
that the allegations being made by Jamar [Headen] were highly questionable.”
(Pl’s Memorandum of Law in Support of Plaintiff’s Answer to Defendants’
Motion for Summary Judgment at p. 6).

 Although it is of course highly desirable that all police procedures be
properly followed at all times, the law does not require an officer to parse
all statements or reports of victims or witnesses for truthfulness.
“Statements of a victim witness are typically sufficient to establish
probable cause in the absence of independent exculpatory evidence or
substantial evidence of a witness’s own unreliability that outweighs the
probable cause that otherwise exists.” Dempsey v. Bucknell University, 834
F.3d 457, 478 (3d Cir. 2016)(quoting Wilson v. Russo, 212 F.3d 781, 790 (3d
Cir. 2000)).

                                      12
